902 F.2d 1564Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Betty P. DOUTHWAITE, Plaintiff-Appellant,v.STATE OF VIRGINIA, Defendant-Appellee.
No. 89-2755.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 27, 1989.Decided May 1, 1990.Rehearing Denied May 18, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (C/A No. 89-658-A)
Betty P. Douthwaite, appellant pro se.
Martha Murphey Parrish, Assistant Attorney General, Richmond, Va., for appellee.
E.D.Va.
AFFIRMED.
Before WIDENER, K.K. HALL and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Betty P. Douthwaite appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Douthwaite v. State of Virginia, C/A No. 89-658-A (E.D.Va. June 23, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Because a dismissal on Eleventh Amendment grounds is a dismissal for lack of jurisdiction, the district court's order should be construed as a dismissal without prejudice, Fed.R.Civ.P. 41(b), which does not prevent Ms. Douthwaite from refiling her claim against the proper parties